Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 23, 2013                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  147660                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  N.D. PROPERTY MANAGEMENT, INC.,                                                                         David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 147660
                                                                    COA: 317204
                                                                    Wayne CC: 11-008466-CK
  NAUTILUS INSURANCE COMPANY,
            Defendant,
  and
  DOTY AGENCY, INC.,
           Defendant-Appellant.

  ____________________________________/

          On order of the Court, the application for leave to appeal the July 26, 2013 order
  of the Court of Appeals is considered, and it is DENIED, because we are not persuaded
  that the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 23, 2013
           t1216
                                                                               Clerk